421 F.2d 160
UNITED STATES of America, Appellee,v.James Kenneth MACK, Appellant.
No. 13846.
United States Court of Appeals, Fourth Circuit.
Decided Feb. 9, 1970.

James Rolfe Griffin, Norfolk, Va.  (Court-appointed counsel) on the brief for appellant.
Brian P. Gettings, U.S. Atty., and Roger T. Williams, Asst. U.S. Atty., on the brief for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
For falsely altering and uttering a United States Treasury check at Norfolk, Virginia, James Kenneth Mack was found guilty and sentenced in August, 1969 under 18 U.S.C. 495, which relevantly declares criminally punishable:


2
'Whoever falsely * * * alters, * * * any * * * order, * * * or other writing, for the purpose of obtaining or receiving, or of enabling any other person, either directly or indirectly, to obtain or receive from the United States or any officers or agents thereof, any sum of money; or


3
'Whoever utters or publishes as true any such false, forged, altered, or counterfeited writing, with intent to defraud the United States, knowing the same to be false, altered, forged, or counterfeited; * * *.'


4
Mack appeals on the assertion that the evidence at trial does not sustain the jury's verdict or warrant the Court's acceptance of it.  With the District Judge, we see the proof as quite enough.  Reversal of the conviction is refused.


5
Affirmed.